 


110 HR 5370 IH: To suspend temporarily the duty on certain gelatins.
U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5370 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2008 
Mr. Barrett of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain gelatins. 
 
 
1.Certain gelatins 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new headings: 
 
 
 
 
9902.01.00Gelatin (CAS No. 68915–24–2) (provided for in subheading 3503.00.55)FreeNo changeNo changeOn or before 12/31/2011  
9902.01.00Gelatin (CAS No. 68915–24–2) (provided for in subheading 3503.00.55)FreeNo changeNo changeOn or before 12/31/2011  
9902.01.00Gelatin (CAS No. 68915–24–2) (provided for in subheading 3503.00.55)FreeNo changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
